COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-10-051-CV

JOSEPH C. CAMPBELL                                                 APPELLANT

                                           V.

TOHNNI JONES                                                         APPELLEE
                                        ----------

               FROM COUNTY COURT AT LAW OF WISE COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered the “Motion By Appellant To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).




                                                     PER CURIAM

PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

DELIVERED: March 25, 2010




      1
           See Tex. R. App. P. 47.4.